[EDITOR'S NOTE: This case is unpublished as indicated by the issuing court.]
MOTIONS TO VACATE AND TO CONFIRM ARBITRATION AWARD
Plaintiffs Olin Gaines, Jr. (Gaines) and Lonnie Arthur (Arthur), seek to vacate an arbitration award resulting from an arbitration between them and Peerless Insurance Company (Peerless) and Allstate Insurance Company (Allstate).
On January 15, 1986, Arthur was the owner and operator of a motor vehicle in which Gaines was a passenger and they were involved in an accident with an uninsured motorist.
On that date Arthur was insured by Peerless and Gaines was insured by Allstate. Both insurance policies provided for arbitration in the case of an accident involving an uninsured motorist.
On September 25, 1991, the arbitrators, pursuant to the insurance contracts made a written award and on September 27, 1991, the plaintiffs were notified of that award. CT Page 1930
Plaintiffs claim the award should be vacated because:
1. The arbitrators were not sworn to hear and examine the matter in controversy in violation of C.G.S. section 52-414;
2. there was partiality on the part of the arbitrators shown by a lack of evidence to allow the decision; and
3. the award was procured by undue means because there was no evidence to deny the plaintiffs an award.
The parties have filed no briefs. The court has no evidence of what occurred before the arbitrators except the award itself.
The court can make no findings to support plaintiffs claims.
Motion to vacate is denied.
Motion to confirm is granted per C.G.S. section 52-417.
NORRIS L. O'NEILL JUDGE, SUPERIOR COURT
[EDITORS' NOTE:  THE CASE THAT PREVIOUSLY APPEARED ON THIS PAGE HAS BEEN MOVED TO CONN. SUP. PUBLISHED OPINIONS.]